                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

  Liberty Mutual Insurance Company    )              JUDGMENT IN CASE
     Liberty Mutual Group, Inc.,      )
                                      )
             Plaintiff(s),            )             3:19-cv-00013-KDB-DCK
                                      )
                 vs.                  )
                                      )
       Official Insurance, LLC        )
           Lloyd Louchez,             )
                                      )
            Defendant(s),             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 24, 2019 Order.

                                               October 24, 2019
